--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT OF EMPLOYMENT AGREEMENT


THIS AMENDMENT OF EMPLOYMENT AGREEMENT (“Amendment”) is made November 24, 2015,
by and between BioTime, Inc. (the “Company”), and Michael D. West (“Executive”),
and amends the Employment Agreement, dated October 10, 2007, between the Company
and Executive (the “Employment Agreement”).


WHEREAS, the Company and Executive desire to amend certain provisions of the
Employment Agreement, and such revisions have been approved by the Compensation
Committee of the Board of Directors of the Company;


NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:


1.             Section 1(a) of the Employment Agreement is revised to read as
shown below:
 
(a)            Position and Duties.  The Company agrees to employ Executive in
the position of Co-Chief Executive Officer.  Executive shall perform his duties
in coordination and cooperation, as may be reasonable, with the other Co-Chief
Executive Officer, observing such delineations of the scope of Executive’s
duties and those of the other Co-Chief Executive Officer as the Board of
Directors of the Company (the “Board of Directors”) may from time to time direct
or require.  Without limiting the generality of the immediately preceding
sentence, Executive shall manage the Company’s science, technology development,
and intellectual property activities, including the advancement of its discovery
and pre-clinical product development programs.  Executive shall report to the
Board of Directors.  Executive shall devote his best efforts, skills and
abilities, on a full‑time basis, exclusively to the Company’s business. 
Executive covenants and agrees that he will faithfully adhere to and fulfill
such policies as are established from time to time by the Board of Directors.


2.             Section 5(a)(ii) of the Employment Agreement is revised as shown
below:


(ii)            Termination Without Cause.  In the event of Executive’s
termination without Cause, he will be entitled to (A) the benefits set forth in
paragraph (a)(i) of this Section, (B) payment in an amount equal to  twelve
months base salary paid in a lump sum or, at the election of the Company, in
installments consistent with the payment of Executive’s salary while employed by
the Company, subject to such payroll deductions and withholdings as are required
by law, and (C) accelerated vesting of one hundred percent (100%) of the then
unvested shares subject to all outstanding stock options granted by the Company
and its subsidiaries, and the period during which the Executive may exercise the
options during his lifetime after termination of his employment shall be the
applicable expiration date of the option; provided, that the acceleration of
vesting and extension of the expiration period of options granted by Company
subsidiaries shall be subject to the Company’s ability to cause its subsidiaries
to agree to such modification of the option agreements governing the options
granted by them without removing and replacing directors of the subsidiaries. 
The elimination of Executive’s position or a material reduction in his assigned
duties or related salary shall be considered termination without Cause.
 

--------------------------------------------------------------------------------

3.             Section 5(b) of the Employment Agreement is amended to read as
follows:


(b)            Release.  Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless the
Executive (i) has executed a general release of all claims (in a form prescribed
by the Company), (ii) has returned all property of the Company in the
Executive’s possession, and (iii) has resigned from the Board of Directors of
the Company and from the Board of Directors of each subsidiary of the Company.


4.             Executive’s current annual salary as set by the Board of
Directors is not being changed by this Amendment, and except as provided in this
Amendment, all terms and conditions of the Employment Agreement shall remain in
full force and effect.  Capitalized terms not otherwise defined in this
Amendment have the meaning ascribed in the Employment Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the day
and year first above written.




EXECUTIVE:




/s/Michael D. West
 
Michael D. West
 





COMPANY:


BIOTIME, INC.




By:         
/s/Aditya Mohanty
   
Aditya Mohanty,
   
Co-Chief Executive Officer
 



 

--------------------------------------------------------------------------------